Citation Nr: 0842551	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-20 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility on July 23, 2006.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision issued by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Shreveport, Louisiana, which denied payment for services 
rendered at Springhill Medical Center on July 23, 2006.

The appeal is REMANDED to the Veteran's Health Administration 
(VHA) VAMC.  VA will notify the appellant if further action 
is required.
REMAND

The veteran seeks reimbursement of private health care costs 
incurred at Springhill Medical Center on July 23, 2006.  The 
veteran appears to be service-connected for a condition of 
the skeletal system, systemic condition, bronchial asthma, 
and inguinal hernia.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See also 38 C.F.R. § 17.120 (2008).

A "medical emergency" is a medical question best answered by 
a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).

The Shreveport, Louisiana VAMC denied the veteran's claim 
because it determined that the care provided at Springhill 
Medical Center on July 23, 2006, was not rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  See 38 C.F.R. § 38 U.S.C.A. § 
1725(f).  The VAMC provided no rationale for its 
determination.

The veteran's medical treatment records from Springhill 
Medical Center on the date in question, July 23, 2006, note 
that the veteran was seen for a swollen upper lip due to an 
unknown allergy.  These records note that a physician 
assessed the veteran as stable and that her condition was 
considered urgent, rather than non-urgent.  Based on the 
foregoing, including the fact that the veteran is service-
connected for asthma, the Board finds the veteran's July 23, 
2006, condition to be a medical emergency of such nature that 
delay would have been hazardous to life or health for 
purposes of Section 1728(a), Title 38, United States Code.

The claim file does not contain records necessary to 
determine whether the treatment received by the veteran on 
July 23, 2006, was rendered for one of her service-connected 
disabilities or a condition associated with and aggravated by 
one of her service-connected disabilities; nor whether VA or 
other Federal facilities were feasibly available and, if so, 
whether an attempt to use them would have been reasonable, 
sound, wise, or practical. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran an appropriate notice 
letter informing her of  the information 
necessary to substantiate the claim for 
entitlement to reimbursement of medical 
expenses under 38 U.S.C.A. §§ 7125 and 
7128.

2.  Take the necessary steps to obtain any 
other records necessary, whether they be 
private or public, including the veteran's 
claim file, which will contain information 
regarding her service connected 
disabilities, and determine: 1) whether 
treatment received by the veteran on July 
23, 2006, at Springhill Medical Center was 
rendered for one of her service-connected 
disabilities or a condition associated 
with and aggravated by one of her service-
connected disabilities, and; 2) whether VA 
or other Federal facilities were feasibly 
available and, if so, whether an attempt 
to use them would not have been 
reasonable, sound, wise, or practical.  If 
these records cannot be obtained, that 
fact should be documented.

A complete rationale must be provided for 
every conclusion reached and opinion 
provided.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The VA Medical 
Center must then re-adjudicate the claim. 
 If the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



